Title: 23d.
From: Adams, John Quincy
To: 


       Beale paid us a visit this forenoon, and dined with us all at Mr. Apthorp’s: where we likewise past the afternoon. There is a degree of singularity, running through all this family: I never feel myself under so much restraint any where as in that house: Mr. Apthorp, is disgusting by his eternal admiration of every thing that is english. His lady is agreeable; but perhaps too pointedly civil and polite, to make company perfectly easy: Betsey is sensible and amiable; but extremely diffident and remarkably silent. I know not why, but I believe I never could be sociable with her: Charlotte is more talkative, and at first view more pleasing: but she is affected and fantastical, and in her manners amazingly stiff, and unpliant. In short they are different from the rest of the world and as such I must always view them.
       George Blake was over here this afternoon.
      